Dissenting opinion by
Chief Justice Paynter:
I am of the opinion that the order designated the fund out of which Williamson & Co.’s debt was to be paid and in the judgment of law transferred it to them; that the conditions upon which the money was paid were performed, and that neither Crane & Co. or Prichard & Brubaker, or both, could deplete the fund by deducting from it unauthorized credits. By the acceptance of the order Crane & Co. agreed to pay Williamson & Co. $5,731.39 out of the first money due Prichard & Brubaker under a certain timber contract which the acceptor had with them, *284after deducting all moneys which had been paid on the timber and any moneys that it may “have to advance” in order to get same out and rafted ready for delivering as per its contract with Prichard & Brubaker.
It was proven and substantially admitted on the argument, that Crane & Co. after accepting the order, paid Prichard & Brubaker about $11,000 at their instance, and without investigation by it as to the necessity for so doing, and that that was not used in carrying out the timber contract. The result of the settlement under the timber contract demonstrated that if the $11,000 had been used iu carrying it out, instead of Prichard & Brubaker being in debt to Crane & Co. about $2,000 on settlement, it would have been in debt to them in the sum of $9,000 in round numbers. Had this been the result, enough of it would have been completely appropriated by the acceptance of the order to pay Williamson & Co.’s debt. As these figures demonstrate that it did not have to pay the $9,000 on the timber contract, should it be permitted to defeat the appropriation of enough of that sum to pay the order which it accepted for that purpose, upon the ground that the drawers of the order represented it was necessary that they should receive that amount to carry out the timber contract and it in good faith believed them? If it was in the contemplation of the parties that Prichard & Brubaker retain the right to determine, whether or not anything would be due them on final settlement, the drawing and accepting of the order was an idle thing. The very fact that Williamson & Co. demanded the order shows that they were not willing- to trust them to receive from Crane & Co. the money which would become due under the timber contract, so they sought by the order to ap*285propriate enough of it to the payment of their debt. If, notwithstanding the appropriation to Williamson & Co., the right to receive it remained with Prichard & Brubaker, then they had entered into a meaningless transaction, except that Williamson & Co, extended the time for the payment of the money due them and lessened their chance for collecting it. Crane & Co. were not compelled to accept the order, but having done so, I am impressed with the idea that it imposed an obligation which it could not disregard, nor was it the right of Pritchard & Brubaker to release them from it.
It appropriates the first money due on the timber contract. It specified the credits which Crane & Co. reserved the right to deduct from the proceeds of the timber, to wit, the money it had paid on the timber and such as it would “have to advance in order to get same out and ready for delivery.” The language is a restriction on the right of Crane & Co. to receive credits on proceeds of timber. This being true it imposed the duty upon it, to see that no money was paid Prichard & Brubaker except such as it had to pay for the purpose specified or to lose such sums as it paid them which were not needed or used for that purpose. This is not answered by saying that the contract between it and Prichard & Brubaker required the expenditure of large sums of money payable to many persons to get the timber rafted and ready for delivery, therefore it was not required to use any diligence to see it properly applied. That such was not in contemplation of the parties is manifest from the terms of the order. There is no ambiguity in it, but an express agreement to pay Williamson & Co. a fixed amount out of a certain fund after deducting specified expenses. The court should not destroy the rights of the payees because the terms of the *286order imposed a duty upon the acceptors as well as an obligation to pay the amount in question. The fact that Crane & Co. miscalculated the effect of its carelessness in paying money to Prichard & Brubaker solely on their representations, and which was not necessary to prepare the timber for delivery should not be held as a satisfaction of its Obligation to Williamson & Co. It is complained that if Crane & Co. has this debt to pay it would impose a great hardship upon it. A sufficient answer is that it voluntarily imposed it by accepting the order. It might •also be added that the hardship would not have resulted if care had been observed to keep its obligation by preserving the fund out of which the debt was to be paid.
Judge White concurs.